Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          18-AUG-2020
                                          07:51 AM


                        NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


    SHAREEN WAIHI#IKA#AHU#ULA KAHEAKU, Appellant-Appellant, v.
     STATE OF HAWAI#I, CHILD SUPPORT ENFORCEMENT AGENCY, and
              ADAM KARIM SAKRI, Appellees-Appellees


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                      (FC-AP NO. 18-1-6009)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon review of the record of this appeal by Appellant-
Appellant S.K., self-represented, from the June 28, 2019 order in
Family Court FC-AP No. 18-1-6009 affirming the Office of Child
Support Hearings' August 1, 2018 order confirming the
registration of a foreign child support order pursuant to Hawaii
Revised Statutes (HRS) Chapter 576B and the Uniform Interstate
Family Support Act, it appears that S.K.'s October 3, 2019 notice
of appeal is untimely under Rule 4(a)(1) of the Hawai#i Rules of
Appellate Procedure (HRAP).
          The June 28, 2019 order is an appealable final order
pursuant to HRS § 571-54 (2018). HRAP Rule 4(a)(1) required that
S.K.'s notice of appeal be filed within 30 days after the June
28, 2019 order.   However, the Family Court entered a September 3,
2019 order granting S.K.'s July 29, 2019 motion to extend the
time for filing the notice of appeal until October 7, 2019,
pursuant to HRAP Rule 4(a)(4), which provides:
            (4) Extensions of Time to File the Notice of Appeal.
                  (A) Requests for Extensions of Time Before Expiration
            of the Prescribed Time. The court or agency appealed from,
            upon a showing of good cause, may extend the time for filing
            a notice of appeal upon motion filed within the time
            prescribed by subsections (a)(1) through (a)(3) of this
            Rule. However, no such extension shall exceed 30 days past
            such prescribed time. An extension motion that is filed
            before the expiration of the prescribed time may be ex parte
            unless the court or agency otherwise requires.
                  (B) Requests for Extensions of Time After Expiration
            of the Prescribed Time. The court or agency appealed from,
            upon a showing of excusable neglect, may extend the time for
            filing the notice of appeal upon motion filed not later than
            30 days after the expiration of the time prescribed by
            subsections (a)(1) through (a)(3) of this Rule. However, no
            such extension shall exceed 30 days past the prescribed
            time. Notice of an extension motion filed after the
            expiration of the prescribed time shall be given to the
            other parties in accordance with the rules of the court or
            agency appealed from.
HRAP Rule 4(a)(4) (emphases added).         "Although a trial court's
decision to grant an extension of time to file a notice of appeal
is reviewed under an abuse of discretion standard, its
interpretation of the rules governing such extensions is reviewed
de novo."    Cabral v. State, 127 Hawai#i 175, 179-80, 277 P.3d
269, 273-74 (2012) (citation omitted; emphasis added).             Both HRAP
Rule 4(a)(4)(A) and HRAP Rule 4(a)(4)(B) limit any extension of
time to no more than thirty days past the "prescribed time"
period under HRAP Rule 4(a)(1) or HRAP Rule 4(a)(3).             In the
absence of any tolling motions that could have invoked the
tolling provision in HRAP Rule 4(a)(3), the initial "prescribed
time" period under HRAP Rule 4(a)(1) was thirty days.
            The thirtieth calendar day after entry of the June 28,
2019 order was Sunday, July 28, 2019, and, thus, HRAP Rule 26(a)
automatically extended the thirty-day prescribed time period
under HRAP Rule 4(a)(1) for filing a notice of appeal until
Monday, July 29, 2019.      Both HRAP Rule 4(a)(4)(A) and HRAP
Rule 4(a)(4)(B) limited any extension of time until the thirtieth
day after July 29, 2019, which was Wednesday, August 28, 2019.
Nevertheless, the Family Court entered the September 3, 2019
order extending the time period to file a notice of appeal until
October 7, 2019.     Both HRAP Rule 4(a)(4)(A) and HRAP Rule


                                      2
4(a)(4)(B) prohibited the Family Court from extending the time
for S.K. to file a notice of appeal beyond August 28, 2019.
Therefore, the Family Court's extended deadline of October 7,
2019 is invalid, and S.K.'s October 3, 2019 notice of appeal is
untimely.    The failure to file a timely notice of appeal in a
civil matter is a jurisdictional defect that the parties cannot
waive and the appellate courts cannot disregard in the exercise
of judicial discretion.     Bacon v. Karlin, 68 Haw. 648, 650, 727
P.2d 1127, 1128 (1986); HRAP Rule 26(b); HRAP Rule 26(e),
            Accordingly, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
            DATED:   Honolulu, Hawai#i, August 18, 2020.

                                       /s/ Katherine G. Leonard
                                       Presiding Judge

                                       /s/ Derrick H.M. Chan
                                       Associate Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge




                                   3